Citation Nr: 0003961	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-11 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for hammertoe disability, right foot, fourth toe.

2.  Entitlement to an increased (compensable) initial 
evaluation for hammertoe disability, left foot, fourth toe.

3.  Entitlement to service connection for a right foot 
disorder (other than hammertoe disability).

4.  Entitlement to service connection for a left foot 
disorder (other than hammertoe disability).

5.  Entitlement to service connection for a mental disorder, 
to include attention deficit hyperactivity disorder (ADHD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1992 to June 1997.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, granted service 
connection for hammertoe disability, right foot, fourth toe, 
and for hammertoe disability, left foot, fourth toe, and 
assigned noncompensable evaluations for both disabilities.  
The RO also denied claims of entitlement to service 
connection for a right foot disorder (other than hammertoe), 
for a left foot disorder (other than hammertoe), and for a 
mental disorder, to include attention deficit hyperactivity 
disorder (ADHD).

The veteran's claim for service connection for a mental 
disorder, to include ADHD, and his claims for increased 
(compensable) initial evaluations for hammertoe disability, 
right foot, fourth toe, and hammertoe disability, left foot, 
fourth toe, are addressed in the REMAND appended to this 
decision.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran has a 
diagnosed right foot disorder other than hammertoe 
disability.

2.  There is no medical evidence that the veteran has a 
diagnosed left foot disorder other than hammertoe disability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right foot disorder 
(other than hammertoe disability).  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a left foot disorder 
(other than hammertoe disability).  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a right foot disorder 
and a left foot disorder in service.  These contentions are 
construed as claims for foot disorders other than hammertoe 
disability, since service connection has been granted for 
right foot hammertoe disability, fourth toe, and for left 
foot hammertoe disability, fourth toe.  The Board further 
notes that the veteran's claims for service connection for a 
left foot disorder and for a right foot disorder cannot 
encompass claims for service connection for hammertoe 
disability of either foot, because the veteran's original 
claims for service connection for right foot and left foot 
hammertoe disabilities, remain open, now as claims for 
increased (compensable) initial evaluations.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(1999).  Certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309.  Additionally, if a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488 (1997).

Furthermore, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  When aggravation 
of a disease or injury is proximately due to, or is the 
result of, a service-connected condition, service connection 
may be granted, and the veteran shall be compensated for the 
degree of disability, and no more, over and above the degree 
of disability existing prior to the aggravation.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  When a veteran has presented a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a), VA has a duty to 
assist the veteran in the development of his claim.  38 
U.S.C.A. § 5107(a).

In general, a veteran must satisfy three elements for a claim 
for service connection to be well-grounded.  First, there 
must be competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  

The veteran has not identified the specific right foot or 
left foot disorder, other than hammertoes, for which he is 
seeking service connection.  The veteran's July 1997 
application for compensation simply states that the disorder 
for which he is seeking service connection is "Bilateral 
Feet/1993."  The veteran listed separately a claim for 
hammertoe disability, right foot, and hammertoe disability, 
left foot.  Thus, the veteran has distinguished the claims 
for right and left foot disorders from the claims for the 
right and left foot hammertoe disorders.  

The veteran's service medical records reflect treatment for a 
blister on the right foot in January 1993, and a diagnosis of 
bilateral hammertoes in August 1993.  The bilateral hammertoe 
disorder was also described as a varus deformity of the 
affected toes in October 1993.  The service medical records 
reflect that orthotic inserts were recommended to relieve 
symptoms of hammertoes.  The veteran's service separation 
examination, conducted in March 1997, also includes a 
notation that the veteran had "very high arches" 
bilaterally.  This is a description of a physical finding.  
"High arches" is not a medical diagnosis of a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 1999).  
In the absence of a medical diagnosis of a disorder with 
which the symptoms of "high arches" is associated, there is 
no medical diagnosis of a right foot disorder or of a left 
foot disorder in service.  

On VA examination conducted in October 1997, the examiner 
noted that the veteran had hammertoe disability of each foot, 
but did not diagnose any other foot disorder.  The examiner 
noted that the veteran was using arch supports for the 
hammertoe symptoms.  The veteran's posture and gait were 
described as normal.  Radiologic examination of both feet 
disclosed that the bones, joint spaces, and soft tissues 
showed no abnormalities.  

The veteran has not submitted clinical evidence of any post-
service private or VA diagnosis or treatment of any foot 
disorder other than hammertoes.  

Thus, there is no current medical evidence or opinion that 
the veteran currently has any foot disorder of either foot, 
other than hammertoes, for which, as noted above, the veteran 
has been awarded service connection, and the veteran's 
disagreement with the disability evaluation has been appealed 
to the Board.  

The laws authorizing veterans' benefits provide benefits only 
where there is current disability.  In the absence of 
evidence of a current medical diagnosis of a right foot 
disorder or a left foot disorder other than hammertoes, there 
is no current foot disability of either foot for which 
service connection may be granted.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

The veteran was notified, including in a July 1998 statement 
of the case (SOC), that there was no evidence of any disease 
or injury to either the right foot or the left foot in 
service which had resulted in any permanent residual or 
chronic disability of either foot (other than the hammertoe 
disabilities, discussed in a separate section of the SOC).  
He was notified that evidence of a current medical diagnosis, 
along with medical evidence showing current disability (other 
than hammertoe disability), was required in order to 
establish a well-grounded claim of entitlement to service 
connection for either a right foot or left foot disorder.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 

There is no further duty to assist in development of the 
claims.  Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).  
Entitlement to service connection for a left foot disorder or 
for a right foot disorder, other than hammertoes, must be 
denied.


ORDER

Entitlement to service connection for a right foot disorder 
other than hammertoe disability is denied.

Entitlement to service connection for a left foot disorder 
other than hammertoe disability is denied.

REMAND

The veteran contends that a mental disorder, ADHD, was 
aggravated in service.  The veteran acknowledges that he was 
treated for ADHD as a child, but notes that treatment for 
that disorder was terminated during adolescence.  The veteran 
contends that, as he did not thereafter require treatment for 
ADHD until after he entered service at age 34, current 
disability due to ADHD was caused or aggravated by the stress 
of his service.  The veteran's representative argues 
specifically that there has been no medical finding that the 
veteran's need for treatment in service represented "natural 
progression" of the disease, and argues that further factual 
development is required.  38 C.F.R. § 3.306.  

The Board agrees.  The Board notes that, although the VA 
examiner concluded that there had been no "significant 
change" in the veteran's pre-existing disorder, the history 
of the veteran's ADHD, as related in the examination report, 
is not accurate.  Further factual development, to include 
attempts to obtain clinical records of the veteran's prior 
treatment for ADHD, and development of specific medical 
opinion as to whether the veteran's service aggravated pre-
existing ADHD, is required.

The veteran contends that his bilateral hammertoe disability 
is more severely disabling than the noncompensable evaluation 
initially assigned reflects.  In particular, the veteran 
contends that the VA examiner failed to take into account his 
complaints of pain.  Alternatively, the veteran contends 
that, if the examiner's characterization of his hammertoe 
disability as "possibly of grade one to grade two" reflects 
an assessment of pain, the adjudicators did not properly 
interpret that notation.  

The Board notes that the veteran's service medical records 
reflect complaints of pain in service.  The Board also notes 
that the veteran's contentions suggest that the veteran is 
contending that the hammertoe disability affects a larger 
area of each foot than the current award of service 
connection, for the fourth toe of each foot, reflects.  The 
Board notes in particular that there is some inconsistency in 
the VA examination report.  The examiner reported, in the 
musculoskeletal findings, that the veteran had hammertoes 
"of each of the fourth toes."  However, in the diagnoses, 
the examiner indicated that the veteran had "[h]ammertoes of 
the fourth and fifth," without further explanation.  The 
Board further notes that the veteran's service medical 
records reflect abnormality of the fifth toes of each foot.  
Further factual development as to the areas affected by the 
hammertoe disability, and further factual development as to 
the specific symptoms of such disability, including whether 
there is pain or functional loss, is required.

Accordingly, the claim is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded the 
opportunity to identify any post-service 
VA or private medical records (not 
already of record) relevant to ADHD or to 
hammertoe disability of either foot.  The 
RO should attempt to obtain any 
identified records and associate them 
with the claims file.  

2.  The veteran should also be offered 
the opportunity to identify the dates of 
treatment and providers of treatment for 
ADHD prior to his period of active 
service, and to submit any alternative 
forms of proof of the severity of ADHD 
prior to service. 

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of hammertoe 
disability, right foot, and hammertoe 
disability left foot.  All indicated 
special examinations, studies, or tests 
should be accomplished.  The examiner 
should provide a detailed description of 
the current appearance of each of the 
veteran's feet, the areas affected by 
hammertoe disability, the symptoms of 
such disability, including pain or 
functional loss, and any other clinical 
information needed to provide a through 
description of the bilateral disability, 
with findings specific to each foot.  The 
claims file must be made available to the 
examiner in connection with the 
examination.

4.  The veteran should be afforded VA 
examination to determine whether the 
veteran currently has ADHD, and, if so, 
to determine the nature and severity of 
that disorder currently.  The claims file 
must be made available to the examiner 
for review.  All indicated special 
studies and tests should be accomplished, 
including, if needed, any psychological 
or psychometric testing required to 
evaluate the current severity of ADHD.  
After reviewing all the evidence of 
record, including the veteran's pre-
service, service, and post-service 
clinical records, the examiner should 
offer an opinion as to the likelihood 
that ADHD, if present at the time the 
veteran entered service, underwent an 
increase in severity beyond the natural 
progression during his period of military 
service.  A complete rationale for each 
opinion expressed must be provided.  

5.  After all development requested has 
been accomplished, the RO should 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should ensure that the veteran and his 
representative are furnished an 
appropriate supplemental statement of the 
case as to each issue in appellate status 
and afforded an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  






		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

